Per Curiam.
—The court have given this case the most careful consideration of which they were capable, and have endeavored to reach a unanimous conclusion on all the points raised,by the record. The decision of the court below is unanimously approved, except the allowance of the sum of three thousand dollars to the plaintiffs as a retainer, in addition to, and not as a part of, their compensation provided for under the "resolution adopted by the defendant company. Upon this question the court are equally divided. Therefore the judgment of the court below is affirmed.